DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-25 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application SE1751363-1 filed on 11/02/2017, application SE1751576-8 filed on 12/19/2017 and application PCT/SE2018/051120 filed on 11/02/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1, 3-8, 10, and 15-19 are objected to because of the following informalities:  
“the service terminal” in line 6 of claim 1 should read “the thin-client service terminal”. 
Similar issue also exists in claims 7, 8.
	“the remote server resource” in line 9 of claim 1 should read “the remote system server resource”.  Similar issue also exists in claims 3, 4, 5, 6. 
	“the mobile terminal” in lines 11, 14 of claim 1 should read “the thin-client mobile terminal”.  Similar issue also exists in claims 2, 10, 15, 16, 17, 18, 19, 
	“the determined person identity” in line 8 of claim 4 lacks antecedent basis.
	“the additional remote server resource” in claim 5 should read “the one or more additional remote server resource”.  Similar issue also exists in claim 6. 
	“the retrieved identification information” in 2nd to last line of claim 5 should read “the provided identification information”.
“the retrieved identification information” in 2nd to last line of claim 6 should read “the retrieved identification information from the data structure”.
“the user” in line 4 of claim 16 lacks antecedent basis.
“a remote server resource” inline 6 of claim 19 should read “a remote system server resource”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “the functionality defined”.  However, “the functionality” lacks antecedent basis and it’s unclear which functionality this is referring to i.e. only the receiving step, only the communicating step, or both or some other step/functionality.  Similar issue also exists in claims 21-22.  For examination purposes, “the functionality defined” has been interpreted as any of the receiving and communicating step.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 20 fails to further limit the claim it depends from because claim 20 does not further limit the communications system recited in claim 1.  Similar issue also exists in claims 21-22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “device” without reciting any hardware element in the body of the claim.  The claim recites “a controller”, “a short-range wireless communication interface” and “a long-range broadband communication interface”.  However, the specification does not limit the controller and the interfaces to be only hardware and thus they could be just software. As such, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include hardware element in the body of the claim as required by MPEP 2106(I).
Claims 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “device” without reciting any hardware element in the body of the claim.  As such, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include hardware element in the body of the claim as required by MPEP 2106(I).


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17, and 18 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objection set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 11-12, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Renard (US 20150081538) in view of Harris (GB 2519894) and further in view of Nakayama (US 20200098005).

Claim 1, Renard discloses A communication system comprising:
	a thin-client mobile terminal having a device identity; (e.g. fig. 1, ¶26: mobile electronic device MED 110 such as a smartphone, PDA, cell phone, tablet, laptop or any other hand-held device capable of providing a NFC connection and 3G, LTE, GPRS connection)
	a thin-client service terminal; and (e.g. fig. 1, ¶26, 30: combination of service provider server 140 and its NFC transceivers 142, 144)
	a remote system server resource, wherein (e.g. fig. 1, ¶26: secure wallet server 120)
	the thin-client mobile terminal is configured for:
receiving, from the service terminal, a short-range wireless communication signal representing an identification request; and (e.g. ¶32-33: receiving from the service provider server a NFC request for personal ID information)
in response communicating with the remote server resource by long-range broadband data communication to report the identification request of the mobile terminal; wherein (e.g. ¶26, 40-41: in response the MED 110 using its 3G, LTE, GPRS, to direct the secure wallet server 120 to provide the requested personal ID information)
	the remote system server resource is configured for:
to retrieve identification information about a human person by accessing a storage; and (e.g. ¶29, 31, 40: the secure wallet server 120 retrieves the requested personal ID information from its storage)
causing communication of the retrieved identification information to the thin-client service terminal by long-range data communication. (e.g. ¶40-41: the secure wallet server 120 provides the retrieved personal ID information to the service provider server over the wireless network)
	Although Renard discloses in response communicating with the remote server resource by long-range broadband data communication to report the identification request of the mobile terminal and to retrieve identification information about a human person by accessing a storage (see above), Renard does not explicitly disclose but Harris discloses reporting the device identity of the mobile terminal (e.g. fig. 2, p. 2, Detailed Description of Embodiments of the Invention, p. 4, 3rd, 4th, 5th ¶, p. 6, 4th, 5th , 7th ¶, p. 7, 3rd ¶: in response to receiving a login request, transmitting via a telephone network or a data network to the first server apparatus 14 a message e.g. a login request comprising device identification (DID) information relating to the mobile device 12) and using the reported device identity of the mobile terminal to retrieve identification information about a human person by accessing a storage (e.g. p. 6, 4th, 5th , 7th ¶, p. 7, 3rd ¶:  the first server apparatus 14 uses the received DID information to retrieve user identification by accessing its database/memory of registered users).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Harris into the invention of Renard for the purpose of allowing for an expedited log-in process as the user may not so need to spend time entering password and username information and removing the need for users to remember many passwords to many different services (Harris, p. 14).
	Although Renard-Harris discloses causing communication of the retrieved identification information to the thin-client service terminal by long-range data communication (see above), the combination does not appear to explicitly disclose the long-range data communication is broadband.  Nakayama discloses using long-range broadband data communication (e.g. fig. 1, ¶41: using LTE for communication between a resource server 12 and a mobile terminal 16 and between the resource server 12 and a service terminal 14). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Nakayama into the invention of Renard-Harris for the purpose of adopting a well-known data communication technology for communication thereby increasing the convenience and flexibility of the system.

Claim 2, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein the storage contains a mapping between device identities and human person identities, and wherein the remote system server resource is configured for: using the mapping to determine a person identity in the storage which matches the reported device identity of the mobile terminal; and using the determined person identity to retrieve the identification information about the human person. (Harris, e.g. p. 6, 4th ¶, p. 7, 3rd ¶).  Same motivation as in claim 1 would apply.

Claim 3, Renard-Harris-Nakayama discloses The communication system as defined in claim 2, wherein: the storage is associated with the remote server resource, (Renard, e.g. ¶29, 31, 40) the storage in addition to the mapping furthermore storing a data structure which contains identification information for various human persons, including the identification information about the human person; and wherein: the remote system server resource configured for retrieving the identification information about the human person by using the determined person identity for querying the data structure the storage. (Harris, e.g. p. 6, 4th ¶, p. 7, 3rd ¶).  Same motivation as in claim 1 would apply.

Claim 8, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein the identification request represented by the short-range wireless communication signal from the service terminal contains data specifying a type of identification requested. (Renard, e.g. ¶32-35)

Claim 9, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein: the thin-client service terminal has a transmitter function in the form of a beacon transmitter device, the beacon transmitter device being included in or implemented by the thin-client service terminal itself, or being connected with the thin-client service terminal, or being located spatially close to the thin-client service terminal; and wherein: the beacon transmitter device is configured for repetitive transmission of a short-range wireless beacon signal that implements the short-range wireless communication signal which represents the identification request. (Renard, e.g. fig. 1, ¶30, 32-35)

Claim 11, Renard-Harris-Nakayama discloses The communication system as defined in claim 9, wherein the beacon transmitter device is compliant with Bluetooth Low Energy, BLE. (Nakayama, e.g. fig. 1, ¶50).  Same motivation as in claim 1 would apply.

Claim 12, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein the thin-client service terminal has a transmitter function for transmitting the short-range wireless communication signal representing the identification request as any of the following: a near-field communication, NFC, signal, a radio frequency identification, RFID, signal, a Bluetooth signal, a wireless LAN signal, or an LTE Direct signal. (Renard, e.g. ¶30, 32-35)

Claim 16, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein the mobile terminal is configured, after having received the short-range wireless communication signal to: detect an interaction by the user; verify that the interaction corresponds to a predefined actuation of the mobile terminal; and proceed with the communicating with the remote server resource by long-range broadband data communication to report the identification request as well as the device identity of the mobile terminal only when it has been verified that the interaction corresponds to the predefined actuation. (Renard, e.g. ¶26, 36, 40-41, Harris, e.g. p. 6, 4th, 5th, 7th ¶, p. 7, 3rd ¶).  Same motivation as in claim 1 would apply.

Claim 19, this claim is rejected for similar reasons as in claim 1.
	
Claim 20, Renard-Harris-Nakayama discloses A mobile computing device comprising: a memory for storing an identity associated with the mobile computing device; a controller; a short-range wireless communication interface; and a long-range broadband communication interface, wherein the controller is configured for performing the functionality defined for the thin-client mobile terminal in the communication system according to claim 1. (Renard, e.g. fig. 1, ¶26-30)

Claim 21, Renard-Harris-Nakayama discloses A computing device comprising: a controller; a short-range wireless communication interface; and a long-range broadband communication interface, wherein the controller is configured for performing the functionality defined for the thin-client service terminal in the communication system according to claim 1. (Renard, e.g. fig. 1, ¶30, 32-35 and Nakayama, e.g. fig. 1, ¶41).  Same motivation as in claim 1 would apply.

Claim 22, Renard-Harris-Nakayama discloses A server computing device configured for performing the functionality defined for the remote system server resource in the communication system according to claim 1. (Renard, e.g. fig. 1, ¶26).

Claims 4-6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Renard (US 20150081538) in view of Harris (GB 2519894) in view of Nakayama (US 20200098005) and further in view of Bao (US 20170171200).

Claim 4, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, wherein: the storage associated with the remote server resource, (Renard, e.g. ¶29, 31, 40) and does not appear to explicitly disclose but Bao discloses the communication system furthermore comprising one or more additional remote server resources; and wherein: the remote server resource is configured for retrieving the identification information about the human person from one of said additional remote server resources using the determined person identity as retrieved from the storage. (Bao, e.g. figs. 9A, 9C, or 19, ¶74-76, 83, or 147-149)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bao into the invention of Renard-Harris-Nakayama for the purpose of assisting an application server by providing subscriber information to the application server or by authenticating user devices (Bao, ¶82, 74).

Claim 5, Renard-Harris-Nakayama-Bao discloses The communication system as defined in claim 4, wherein: the remote server resource is configured for: requesting the additional remote server resource to retrieve the identification information about the human person, the request including the determined person identity; the additional remote server resource is configured for: using the determined person identity to retrieve the identification information about the human person from a data structure associated with the additional remote server resource, and responding to the remote system server resource by providing the retrieved identification information; (Bao, e.g. figs. 9A, 9C, or 19, ¶74-76, 83, or 147-149) and the remote server resource is configured for: communicating the retrieved identification information to the thin-client service terminal by long-range broadband data communication. (Renard, e.g. ¶40-41 and Nakayama, e.g. fig. 1, ¶41).  Same motivations as in claims 1 and 4 would apply.

Claim 6, Renard-Harris-Nakayama-Bao discloses The communication system as defined in claim 4, wherein: the remote server resource is configured for: requesting the additional remote server resource to retrieve the identification information about the human person, the request including the determined person identity and the additional remote server resource is configured for: using the determined person identity to retrieve the identification information about the human person from a data structure associated with the additional remote server resource, and communicating the retrieved identification information to the thin-client service terminal by data communication. (Bao, e.g. figs. 9A, 9C, or 19, ¶74-76, 83, or 147-149).
Although Renard-Harris-Bao discloses communicating the retrieved identification information to the thin-client service terminal by data communication (see above), the combination does not appear to explicitly disclose the data communication is long-range broadband.  Nakayama discloses using long-range broadband data communication (e.g. fig. 1, ¶41: using LTE for communication between a resource server 12 and a mobile terminal 16 and between the resource server 12 and a service terminal 14). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Nakayama into the invention of Renard-Harris-Bao for the purpose of utilizing a well-known data communication technology for communication thereby increasing the convenience and flexibility of the system.

Claim 23, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, (see above) and does not appear to explicitly disclose but Bao discloses wherein the remote system server resource or an additional remote server resource is configured for processing the reported identification request to determine what contents to retrieve and include in the identification information to be communicated to the thin-client service terminal. (e.g. fig. 19, ¶147-149)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bao into the invention of Renard-Harris-Nakayama for the purpose of allowing the correct type of subscriber information to be obtained.

Claim 24, Renard-Harris-Nakayama discloses The method as defined in claim 19, (see above) and does not appear to explicitly disclose but Bao discloses further comprising: processing, by the remote system server resource, the reported identification request to determine what contents to retrieve and include in the identification information to be communicated to the thin-client service terminal.  (e.g. fig. 19, ¶147-149)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bao into the invention of Renard-Harris-Nakayama for the purpose of allowing the correct type of subscriber information to be obtained.

Claim 25, Renard-Harris-Nakayama discloses The method as defined in claim 19, (see above) and does not appear to explicitly disclose but Bao discloses further comprising: processing, by an additional remote server resource, the reported identification request to determine what contents to retrieve and include in the identification information to be communicated to the thin-client service terminal. (e.g. fig. 19, ¶147-149)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bao into the invention of Renard-Harris-Nakayama for the purpose of allowing the correct type of subscriber information to be obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Renard (US 20150081538) in view of Harris (GB 2519894) in view of Nakayama (US 20200098005) and further in view of Jussila (US 20130205414).

Claim 7, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, (see above) and does not appear to explicitly disclose but Jussila discloses wherein the identification request represented by the short-range wireless communication signal from the service terminal contains an identity associated with the service terminal. (e.g. ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jussila into the invention of Renard-Harris-Nakayama for the purpose of allowing the mobile electronic device to authenticate the service provider (Jussila, ¶37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Renard (US 20150081538) in view of Harris (GB 2519894) in view of Nakayama (US 20200098005) and further in view of Suzuki (US 20190014474).

Claim 10, Renard-Harris-Nakayama discloses The communication system as defined in claim 9, (see above) and does not appear to explicitly disclose but Suzuki discloses wherein the thin-client mobile terminal is configured for: storing, in a memory of the mobile terminal, one or more predefined service terminal identities; and receiving said short-range wireless communication signal representing said identification request by monitoring for short-range wireless beacons signals containing any of the predefined service terminal identities. (e.g. fig. 1, ¶42, 44, 61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Suzuki into the invention of Renard-Harris-Nakayama for the purpose of detecting beacon ID masqueraded by a malicious third person.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Renard (US 20150081538) in view of Harris (GB 2519894) in view of Nakayama (US 20200098005) and further in view of Cirkovic (US 9769044).

Claim 13, Renard-Harris-Nakayama discloses The communication system as defined in claim 1, (see above) and does not appear to explicitly disclose but Cirkovic discloses wherein the broadband data communication involves encrypted/secure IP communication. (e.g. col. 10, ll. 21-24)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Cirkovic into the invention of Renard-Harris-Nakayama for the purpose of protecting data communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 10762505 discloses systems and methods for authentication transactions. A mobile computing device may send to a financial institution system, an access request message. The mobile computing device may receive from a second server system, a transaction request message requesting authorization for a transaction on an account associated with the mobile computing device, the transaction request including a transaction amount. The mobile computing device may prompt a user of the mobile computing device to authorize the transaction. The mobile computing device may receive, from the financial institution system, summary data describing the transaction amount.

US 11308481 discloses systems and methods for cardless authentication of a user at an automated teller machine are described. A method includes receiving, by a mobile device, a proximity notification from an automated teller machine; receiving, by the mobile device, a request for authentication information regarding a user of the mobile device; and transmitting, by the mobile device, the authentication information to the automated teller machine for authentication to, in turn, enable a user to perform a financial transaction at the automated teller machine based upon the transmitted authentication information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436